Citation Nr: 0802876	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1976 to March 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, but that the evidence did not warrant a 
grant of service connection.  See also Statement of the Case 
dated August 2006.

A Board videoconference hearing was conducted before the 
undersigned in November 2007.  Sworn testimony was presented 
on the issue of service connection for PTSD.  At that time, 
the undersigned Veterans Law Judge granted the request to 
hold the case open for 30 days pending the submission of 
additional evidence.  The Board received in December 2007 VA 
outpatient treatment records along with a waiver of 
consideration by the agency of original jurisdiction.  As a 
waiver has been submitted, referral to the RO is not 
required.  See 38 C.F.R. § 20.1304 (b).


FINDINGS OF FACT

1.  The appellant's diagnosis of PTSD has been related to in-
service stressors.

2.  Service department records verify that the appellant 
worked as a medical specialist, litter bearer, and ward 
specialist; he was assigned to a medical battalion at Fort 
Hood and later a medical company at Fort Wainwright; Form DD 
214 shows that his primary occupation was medical specialist.

3.  There is credible supporting evidence suggesting the 
incurrence of in-service stressors.




CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1131, 1154(a), 5103(a), 5103A, 5107 (West 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  VA must notify the claimant and 
his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  The 
Board finds that the VCAA letter sent to the appellant in May 
2005 essentially complied with statutory notice requirements 
as outlined above.  Any deficiencies in this notice are 
rendered moot by the grant of benefits, discussed below. 

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims based on PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

The Board observes that the appellant did not engage in 
combat with the enemy.  His service personnel records do not 
show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the appellant contends that he is entitled to service 
connection for PTSD.  More specifically, he argues that, in 
the course of his work as a medical specialist and in an 
emergency room (ER) in service, he experienced stressful 
events which he persistently recollects.

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  At the time of military discharge, his 
psychiatric examination was normal.

Post service VA treatment records dated from 1999 reflect 
that the appellant was seen for psychiatric and addiction 
problems.  In November 2007, VA psychology testing per the 
request of the mental health team was conducted.  PTSD was 
diagnosed at that time.  Therefore, the Board finds that the 
record supports a current diagnosis of PTSD.

Next, the Board finds that the current diagnosis of PTSD has 
been related to military service.  Significantly, in the 
November 15, 2007, VA psychology note, the examiner related 
that the appellant was confronted during military service 
with experiences or events that involved intense fear, 
helplessness, or horror, and that the appellant persistently 
reexperiences the traumatic events  The traumatic events took 
place while the appellant worked as a medic and in the ER; 
the appellant reported stressors included providing care to a 
soldier with a gunshot wound to the head and a soldier 
misdiagnosed with flu who later died at home of meningitis.  
Other reported stressors involved assisting with the autopsy 
of a plane crash victim, smelling the burned flesh of the 
plane crash victim, and witnessing an arm fall off the corpse 
of the plane crash victim.  Also, the appellant reported 
stressors involving his discovering a patient who bled to 
death after injecting himself with a needle and the plunger 
came out, and findings a soldier who accidentally hung 
himself.  The appellant complained that he has recurrent and 
intrusive recollections of these events along with symptoms 
of irritability, hypervigilance, sleep disturbance, and 
exaggerated startle response.  The examiner explained that 
"There is a growing body of evidence indicating the presence 
of PTSD on medical persons who work in ER and EMT 
situations."  The same examiner had stated on previous 
examination in June 2007 that "it is reasonable to believe 
that he experienced traumatic events during his work as a 
medical tech[nician]."  Accordingly, medical evidence 
establishes that the current diagnosis of PTSD is related to 
active duty service.

Having determined that the appellant has a current diagnosis 
of PTSD and medical evidence establishing a link between the 
current symptoms and an in-service stressor, the Board will 
consider whether there is credible supporting evidence that 
the claimed in-service stressors occurred.

The Court has held that the corroboration of every detail, 
including the veteran's participation in the claimed 
stressor, is not required.  See Suozzi v. Brown, 10Vet. 
App. 307 (1997).  In Suozzi, the Court stressed that the 
veteran cannot be detached and protected from events that 
affected his company.  In this case, the appellant has 
reported various experiences as stressors while serving with 
a medical company.  These experiences included working in an 
emergency room, caring for seriously injured soldiers, 
assisting with an autopsy on a burned corpse from a plane 
crash, and discovering dead patients.  These experiences were 
reported on the appellant's May 2007 VA examination, a 
November 2007 VA psychology evaluation, and during his 
videoconference hearing in November 2007.  The appellant's 
self report on VA examination in May 2007 was judged credible 
by the examiner.

In this case, the service department records verify that the 
appellant was a member of a medical battalion at Fort Hood 
and later a medical company at Fort Wainwright.  Service 
personnel records further confirm that the appellant worked a 
medical specialist, litter bearer, and ward specialist.  
While the specific details of the appellant's traumatic 
experiences as a medical specialist are not susceptible to 
verification through the service department, his experiences 
are considered reasonably consistent with his duty assignment 
and the circumstances of his service.  Notable, on June 2007 
examination, the examiner stated that the experiences 
reported by the appellant as a medical technician were 
reasonable, which corroborates generally that the appellant 
was exposed to in-service stressors.
Therefore, the Board finds that this evidence establishes 
sufficient verification of his alleged personal exposure to 
stressful events during military service.  See 38 U.S.C.A. 
§ 1154(a).

Accordingly, in weighing the evidence of record, the Board 
concludes that service connection for PTSD is warranted in 
light of the medical diagnosis for PTSD, medical evidence 
establishing a link between the current symptoms and his in-
service stressors, and stressors consistent with service.

Regarding the appellant's claim for PTSD based on personal 
assault, the Board finds that any discussion of the claim on 
this basis is not warranted since service connection has been 
granted for PTSD, albeit on another basis.


ORDER

Service connection for PTSD is granted subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


